Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Exhibit 10.70

AMENDMENT NO. 1 TO DEVELOPMENT AND LICENSE AGREEMENT

THIS AMENDMENT No. 1 TO DEVELOPMENT AND LICENSE AGREEMENT (the “Amendment”) is
entered into on March 18th, 2013 (the “Execution Date”) and made retroactive to
January 1, 2013 (the “Effective Date of the Amendment”), by and between DURECT
Corporation (“Durect”) and Zogenix, Inc. (“Zogenix”).

WHEREAS, Durect and Zogenix are parties to a Development and License Agreement
dated July 11, 2011 (the “DLA”), and

WHEREAS, the parties now wish to amend the DLA as provided for herein.

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment, the parties hereby agree as follows:

 

  1. As of the Effective Date of the Amendment, Schedule 1.21 of the DLA is
replaced and superseded in its entirety by Schedule 1.21 attached hereto and
made a part hereof.

 

  2. All capitalized terms not otherwise defined in this Amendment shall have
the same meanings that are ascribed to them in the DLA.

 

  3. Except as expressly amended by this Amendment, the DLA shall remain
unchanged and continue in full force and effect as provided therein. This
Amendment and the DLA constitute the complete, final and exclusive understanding
and agreement of the parties with respect to the subject matter of the DLA, and
supersede any and all prior or contemporaneous negotiations, correspondence,
understandings and agreements, whether oral or written, between the parties
respecting the subject matter of the DLA. This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in duplicate
originals by their authorized officers on the Execution Date.

 

DURECT CORPORATION

By:    /s/ Matthew J. Hogan Name:    Matthew J. Hogan Title:    Chief Financial
Officer

 

ZOGENIX, INC.

By:    /s/ Roger Hawley Name:    Roger Hawley Title:    CEO

 

 

 

1



--------------------------------------------------------------------------------

Confidential treatment has been sought for portions of this Agreement. The copy
filed herewith omits the information subject to the confidential treatment
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Schedule 1.21

Durect Development Costs

Durect Development Costs [***].

 

(i) [***]

 

Rank (Standard Rate)    Hourly FTE Rate [***]    [***] [***]    [***] [***]   
[***]    Rank (Preclin/Non-Clin Rate)    Hourly FTE Rate [***]    [***] [***]   
[***] [***]    [***]

[***]

Example: [***]

 

 

 

(ii) [***]

 

(iii) [***]

 

2